ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19-24, and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a driver including the limitation “copy circuitry configured to output at least one copy signal representative of a signal on the bus node, filter circuitry configured to low-pass filter the at least one copy signal to output at least one filtered signal, derivative circuitry configured to output at least one derivative signal representative of a speed at which the signal on the bus node varies based on the at least one filtered signal” in addition to other limitations recited therein.

Claims 2-11, 17, 19-21, and 28 are allowed by virtue of their dependency from claim 1.

Claim 12 is allowed because the prior art of record fails to disclose or suggest a driver including the limitation “filter circuitry configured to low-pass filter at least one signal representative for a signal on the bus node to output at least one filtered signal, wherein the feedback circuitry is connected to the receive data output node such that the at least one filtered signal or a signal representative of said at least one filtered signal is provided at the receive data output node” in addition to other limitations recited therein.

Claims 13-16 are allowed by virtue of their dependency from claim 12.

Claim 22 is allowed because the prior art of record fails to disclose or suggest a driver including the limitation “feedback circuitry configured to provide feedback from the shared bus to the control input of the driver circuitry; wherein said driver circuitry comprises a series connection of a low voltage transistor, a high voltage transistor and a diode, wherein the low voltage transistor has the control input” in addition to other limitations recited therein.

Claims 23, 24, 26, and 27 are allowed by virtue of their dependency from claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842